DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 139-153, 155-160 and 163-167 filed December 22, 2021 are the subject matter of this Office Action. 
Election/Restrictions
Applicant’s election without traverse of 
    PNG
    media_image1.png
    288
    547
    media_image1.png
    Greyscale
                in the reply filed on 12/22/2021 is acknowledged. Claims 139-153, 155-160 and 163-167 are the subject matter of this Office Action
 
Priority
Acknowledgement is made of the national stage entry of PCT/EP2018053188 filed 02/18/2018, which claims foreign priority to Application 1702031.4 filed 02/08/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Claim Objections
Claim 139 objected to because of the following informalities:  Claim 139 embraces multiple semicolons in substituents i-e, i-f, ii-e and ii-f (methoxy; pyridyl;). Appropriate correction is required.

Claim Rejections - 35 USC § 112-Paragraph B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 139-153, 155-160 and 163-167 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  In the instant case, claims 139-153, 155-160 and 163-167 recite the limitation of  “where there is a double bond between C2 and C3” and R2 is selected from the group consisting of a variety of substituents in the Formula of (DL). This situation is duplicated 
The claims are indefinite as neither C2 nor C3, C2’ and C3’ are indicated in the structure of DL.  One interpretation is that C2 is the carbon proximal to the shared amine of the tricyclic PBD core, and that C3 is the carbon that comprises substituent R2, as shown in the figure above. This interpretation also embraces wherein C2’ is the same carbon on the other side of the dimer fragment and C3’ is the carbon that comprises R12.  

    PNG
    media_image2.png
    227
    313
    media_image2.png
    Greyscale

The prior art of Howard (WO2011/130598 published 10/20/2011) supports this numbering assignment (see page 1). 
An alternative interpretation is that C3 is the carbon that comprises substituent R12, C2 is the carbon between C3 and the shared amine of the tricyclic PBD core, while C3’ is the carbon that comprises substituent R2 and C2’ is the carbon between C3’ and shared amine of the tricyclic PBD core.  
 As recited in MPEP 2173.05 (a) Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311. Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed 
For the purposes of examination, the examiner has interpreted that C3 is the carbon that comprises the substituent R2 and C3’ is the carbon that comprises substituent R12, similar to that of the prior art of Howard (WO2011/130598) above, and subsequent examination is based on this interpretation.

Claims 153, 155-157 and 164 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 139 recites the limitation wherein the antibody (Ab) is an antibody that binds to DLK1, KAAGI, or Mesothelin; and comprises a VH domain comprising a VH CDR1 with the amino acid sequence of SEQ ID NO.5, a VH CDR2 with the amino acid sequence of SEQ ID NO.6, and a VH CDR3 with the amino acid sequence of SEQ ID NO.7; and, a VL domain comprising a VL CDR1 with the amino acid sequence of SEQ ID NO.8, a VL CDR2 with the amino acid sequence of SEQ ID NO.9, and a VL CDR3 with the amino acid sequence of SEQ ID NO.10. This genus is duplicated in claim 163. 
Claims 153, 155-157 depend upon the composition of claim 139 and recite the limitations of wherein the antibody comprises a VH domain having the sequence of SEQ ID NO. 1 (claim 153), a VL domain having the sequence of SEQ ID NO. 2 (claim 155), the antibody comprises a heavy chain having the sequence of SEQ ID NO. 3 or SEQ ID NO. 11 (claim 156), or the antibody comprises a light chain having the sequence of 
There is insufficient antecedent basis for these limitations, as the claims from which they depend (claims 139 and 163), do not recite that the antibody that binds to DLK can comprise a VH domain having the sequence of SEQ ID NO. 1, a VL domain having the sequence of SEQ ID NO. 2 a heavy chain having the sequence of SEQ ID NO. 3 or SEQ ID NO. 11, or a light chain having the sequence of SEQ ID NO. 4. Claim 139 only embraces a (claim 157). 
  Accordingly, one of ordinary skill in the art prior to the time of the invention would not have been reasonably apprised of the metes and bounds of the subject matter for which Applicant is presently seeking protection.

 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 139-153, 155-160 and 163-167 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 66-86 of copending 

Conclusion
In view of the rejections set forth above, no claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628